Opinion by
Cline, J.
The consular invoices describe the shipper as the seller and list certain amounts as buying commissions, which amounts were deducted on entry. The merchandise was appraised as entered and appeals for reappraisement were taken by the collector. Thereafter, the parties stipulated that the dutiable export value was the unit price, without any deduction for buying commission, and judgment was rendered accordingly. From the testimony it appeared that the petitioning corporation and the shipper, Northern Feather Works, Ltd., of Hong Kong, were controlled by a Danish concern; that petitioner had been importing feathers for about 30 years and after the war resumed its business with China; that the invoices were made out in accordance with the advice of consular officials in Hong Kong who were given full particulars of the manner in which the business was carried on; and that after the collector appealed for re-appraisement, the petitioner followed counsel’s advice and agreed with the Government that the buying commission was not a deductible item. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.